DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the applicant’s amendment filed on 01/12/2022, the 35 U.S.C 112 § (b) has been withdrawn.
The amendment filed on 01/12/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pehr Jansson (Registration Number 35,759) on February 15, 2022.

Please replace the claims as follows:

Currently Amended) A method for a secure execution of a  in a whitebox environment, applied to a message and protected by countermeasures based on pseudo-random values, comprising the steps of:
- executing a pseudo-random function generating pseudo-random output values and an encrypted main output value based on an encrypted input value derived from said message,  
 by using said pseudo-random output values as masking values,
 - retrieving, from said generated encrypted main output value, the input value or part of the input value, under an encrypted form,
 - executing said secured cryptographic algorithm on said encrypted retrieved value. 


3. (Currently Amended) The method of claim 1, wherein said 

 4. (Currently Amended) The method of claim 3  wherein using said pseudo-random output values as masking values randomizes

 10. (Currently Amended) A non-transitory memory comprising a computer program product having software code instructions executable by a processor of the computer, the software code instructions for causing the processor to perform the steps of a method including the steps of: 
method for a secure execution of a  in a whitebox environment, applied to a message and protected by countermeasures based on pseudo-random values, comprising the steps of:
- executing a pseudo-random function generating pseudo-random output values and an encrypted main output value based on an encrypted input value derived from said message,  
- securing said cryptographic algorithm by applying to the cryptographic algorithm said countermeasures based on said generated pseudo-random output values by using said pseudo-random output values as masking values,

 - executing said secured cryptographic algorithm on said encrypted retrieved value. 


11. (Currently Amended) A device comprising a memory, an interface and a processor configured to perform a method for a secure execution of a  in a whitebox environment, applied to a message (m) and protected by countermeasures based on pseudo-random values, comprising the steps of :
- executing a pseudo-random function generating pseudo-random output values and an encrypted main output value based on an encrypted input value derived from said message,  
- securing said cryptographic algorithm by applying to the cryptographic algorithm said countermeasures based on said generated pseudo-random output values by using said pseudo-random output values as masking values,
 - retrieving, from said generated encrypted main output value, the input value or part of the input value, under an encrypted form,
 - executing said secured cryptographic algorithm on said encrypted retrieved value. 


13. (Currently Amended) The device of claim 11, wherein said 

 14. (Currently Amended) The device of claim 13 wherein using said pseudo-random output values as masking values randomizes.



Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Michiels, U.S. Pub. Number 2017/0033921 A1, teaches a keyed cryptographic operation by a cryptographic system mapping an input message to an output message, including: receiving input data for the keyed cryptographic operation; calculating a first mask value based upon the input data; and applying the first mask value to a first intermediate value of the keyed cryptographic operation.
Thichina, U.S. Pat. Number 8,422,668 A1, teaches processing of masked data using table lookups is described. A mask is applied to input data to generate masked input data. The mask and the masked input data are used in combination to locate an entry in a lookup table. The entry corresponds to a transformed version of the input data. For Example, either the key or the plain text input data or both the plain text input data and the key are masked with some random masks using, for example, an XOR operation. 
Wu U.S. Pub. Number 2017/0195117 A1, teaches receiving a random seed and an original key that are input by a user; generating, according to the original key, a round key required for R-round iterative computing; generating, according to the random seed, an affine expansion mask required for the R-round iterative computing and random disturbance data required for the R-round iterative computing and calculates input mask data according to an input affine expansion mask in a pre-stored affine expansion mask and the plaintext.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of executing a pseudo-random function generating pseudo-random output values and an encrypted main output value based on an encrypted input value derived from said message, securing said cryptographic algorithm by applying to the cryptographic algorithm said countermeasures based on said generated pseudo-random output values by using said pseudo-random output values as masking values, retrieving, from said generated encrypted main output value, the input value or part of the input value, under an encrypted form, executing said secured cryptographic algorithm on said encrypted retrieved value, as recited, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 10 and 11. Thus these claims are considered allowable. The dependent claims which further limit claims 1, 10 and 11 are also allowed by virtue of their dependency.





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491